 

Exhibit 10.30

SECOND MODIFICATION
TO
REVOLVING LINE OF CREDIT PROMISSORY NOTE

This Second Modification to Revolving Line of Credit Promissory Note (this
“Modification”), dated as of February 2, 2017, is by and among PLANET PAYMENT,
INC., a Delaware corporation (“Parent”), PLANET PAYMENT PROCESSING SERVICES,
INC., a Delaware corporation, (“PPPS”), and PLANET GROUP, INC., a Delaware
corporation (“PGI”) (each of Parent, PPPS, and PGI individually a “Borrower” and
collectively the “Borrowers”), and CITIZENS BANK, N.A. (the “Bank”).

RECITALS

A.The Bank is the holder of that certain Revolving Line of Credit Promissory
Note dated as of June 10, 2015, as amended by that certain First Modification to
Revolving Line of Credit Promissory Note, dated as of January 28, 2016, made by
Borrower in the principal amount of $20,000,000 (as the same may be further
amended, modified, or restated from time to time, collectively, the “Note”). 

B.The Borrowers and the Bank desire to further modify the Note in order to
increase the stated principal amount of such Note from $20,000,000 to
$30,000,000, subject to the terms and conditions of this Modification.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. The Note is hereby modified by deleting each instance of the amount
“$20,000,000” and replacing such amount with “$30,000,000”.

2. Each Borrower hereby represents and warrants to the Bank, which
representations and warranties shall survive the execution and delivery hereof,
that on and as of the date hereof and after giving effect to this
Modification:   (i) such Borrower has the corporate power and authority to
execute, deliver, and perform its obligations under the Note, as modified by
this Modification; (ii) this Modification has been duly authorized by all
necessary corporate action of such Borrower; and (iii) the Note, as modified by
this Modification, constitutes the legal, valid, and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as limited by applicable bankruptcy, reorganization, insolvency, or similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity.

3. This Modification shall be attached to and made a part of the Note.

4. All other terms, provisions, and conditions of the Note, as modified hereby,
are hereby confirmed, ratified, and approved, and each Borrower hereby
acknowledges and confirms that the Note, as modified hereby, remains in full
force and effect in accordance with the terms thereof as modified hereby. It is
the intention of the Bank and the Borrowers that the execution and delivery of
this Modification does not effectuate a novation of the obligations of the
Borrowers to the Bank under the Note, but merely serves as a modification of
certain terms of such obligations.

5. This Modification shall be governed as to validity, interpretation, and
effect by the laws of the State of Delaware without regard to the conflicts of
laws provisions contained therein.

6. This Modification may be executed in any number of counterparts, each such
counterpart constituting an original but all together one and the same
instrument.  A signature hereto sent or delivered by facsimile or other
electronic transmission shall be as legally effective and enforceable as a
signed original for all purposes.



 

--------------------------------------------------------------------------------

 

 

7. This Modification shall be binding upon the Borrowers and their respective
successors and permitted assigns and shall inure to the benefit of the Borrower
and the Bank and the successors and assigns of the Bank.  No Borrower shall
assign its rights, obligations, or duties hereunder without the prior written
consent of the Bank.

[Signature Pages Follow]

 





--------------------------------------------------------------------------------

 

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

 

 

 

 

 

WITNESS:

 

PLANET PAYMENT, INC., a Delaware corporation

 

 

 

 

 

/s/ Andrea C. Lambert

 

By:

/s/ David R. Fishkin

(SEAL)

Andrea C. Lambert
Vice President, Finance

 

 

David R. Fishkin
Senior Vice President and Secretary

 

 

 

 

 

 

 

WITNESS:

 

PLANET PAYMENT PROCESSING SERVICES, INC., a Delaware corporation

 

 

 

 

 

/s/ Andrea C. Lambert

 

By:

/s/ David R. Fishkin

(SEAL)

Andrea C. Lambert
Vice President, Finance

 

 

David R. Fishkin

Secretary

 

 

 

 

 

 

 

WITNESS:

 

PLANET GROUP, INC., a Delaware corporation

 

 

 

 

 

/s/ Andrea C. Lambert

 

By:

/s/ David R. Fishkin

(SEAL)

Andrea C. Lambert
Vice President, Finance

 

 

David R. Fishkin
Secretary

 

 

 

 

 

 

 

WITNESS:

 

CITIZENS BANK, N.A.

 

 

 

 

 

/s/ Edward Winslow

 

By:

/s/ Benjamin B. Rogers

(SEAL)

Edward Winslow
Senior Vice President

 

 

Benjamin B. Rogers
Vice President

 

 

 

--------------------------------------------------------------------------------